DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The Applicant’s arguments and amendments presented in the Response filed 02/18/2022 have been considered and are found to persuasive in overcoming the previously applied rejections.  As such, all previously applied rejections have been withdrawn.  Further search has revealed new prior art and new rejections are posted as set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-126102 in view of US Patent 6,037,089 to Yahagi et al. and further in view of US Patent 5,316,536 to Aiura et al. and still further in view of Kiuchi et al. (US PGP 2004/0142261).
The JP ‘102 document discloses an electrophotographic device comprising an electrophotographic photosensitive member 1, a charging device 2, an exposure device 3, a developing device 4, a transfer device 5, a cleaning device 6, and a fixing device (¶ [0072]; Fig. 1).  The charging device can be a non-contact corona charging device, such as a corotron or a scorotron, or a contact type charging device for charging a charging member to which a voltage is applied by contacting the surface of a photoconductor (¶ [0073]).  Examples of the contact charging device used in the present invention include a charging roller (¶ [0073]).  The charging device can apply a DC voltage, which as seen in the Examples is applied by a negative charging device (¶ [0078]).   As depicted in Figure 1, the charging device appears to be in the vicinity of the photosensitive member.  The toner has the same polarity as the surface charge applied by the charging device (i.e., negative; ¶ [0079]).  The transfer device 5 applies a transfer voltage with a polarity opposite to the charging potential of the toner T, and transfers the toner image formed on the electrophotographic photoreceptor 1 onto a recording paper P, such as through the use of a transfer roller (see Fig. 1; ¶ [0076]; see pending claim 7).  When the photosensitive member charging voltage is negative, the transfer voltage would be positive.
The negatively chargeable electrophotographic photoreceptor is a laminate of a conductive support that may have an anodic oxide coating, an underlayer, a charge generation layer, and a charge transport layer (¶¶ [0017] - [0019]).  Useful supports include aluminum and aluminum alloys (¶¶ [0018], [0019]). The undercoat layer is located between the conductive support and a photosensitive layer to be described later in order to improve adhesiveness and blocking property (¶ [0020]).  The charge transport layer contains a binder resin, a charge (hole) transport material (see formula (1); ¶ [0043]; see pending claim 8), and a bisdicarboximide-based compound given by the formula (2), with compound ET6 as a preferred compound of the formula (2) (¶ [0011], [0048], [0062]; see claimed compound (E-5) in pending claims 12 and 13).  This compound does not read on the electron transport compound of formula ET2 as recited in pending claim 1.  The amount of the hole transporting material is 5 to 120 parts by mass per 100 parts of the binder resin (¶ [0041]).  The amount of the electron transporting bisdicarboximide-based compound is 1 to 80 parts by mass based on 100 parts by mass of the binder resin (¶ [0061]).  The ratio of the hole transport compound (1) to the electron transport compound (2) is from 1:1 to 80:1 (¶ [0063]; see pending claim 9).
Kiuchi teaches a photosensitive layer comprising an electron transfer agent (Abstract) such as those disclosed in chemical formulas 8-10 and 57([0134-136] and [0170]) which read on the Applicant’s formula ET2.  The electron transfer agent of chemical formula 57 is the same as the Applicant’s formula ET2-3 taught to have a mobility value of 4.5 x 10-7 cm2/V/sec ([0045] and [0110], Table 1 of the instant specification).  Said electron transfer agents of Kiuchi are taught to exhibit strong electron acceptability and significantly enhanced electron mobility ([0112-115]).
The JP document does not disclose an anodic oxide film as the underlayer, but the supporting Yahagi document teaches the use of an undercoat layer comprising a resin-based material or an anodized film are well known in the art (col. 1, l. 17-45).  In Yahagi's invention the photoreceptor is a negatively charging laminate photoreceptor comprising a photosensitive layer 5 laminated on top of an undercoating layer 2 laminated on an electroconductive substrate 1. In the photosensitive layer 5, a charge transport layer 4 is laminated on a charge generation layer 3 so as to form functionally separated layers (col. 4, l. 36-42). The undercoat layer is an anodized film having an admittance value (Y20) of 70 or less with a uniform smooth surface (col. 2, l. 53-59).  The admittance value relates to the sealing state of the anodized layer (col. 2, l. 1-17).  Lower admittance values give improved sealing and less contamination by undesired species, such as oxides and ions (col. 2, l. 1-17).  Exemplified admittance values are shown in the preparation of the anodized coatings of the examples, as seen in Tables 2 and 3.  The effective admittance values include Y20 values of 42 to 60 in Embodiment 1(1), Y20 values of 45 to 54 in Embodiment 1(2), Y20 values of 53 or 58 in Embodiment 2(1), and Y20 values of 54 to 60 in Embodiment 2(2).  Uniform films are obtained with a thickness of 7 µm (Embodiment 2; see pending claim 10).
Aiura confirms the benefits of obtaining a uniform anodized layer on the surface of an aluminum or aluminum alloy support for an electrophotographic photoreceptor.  Without a regular anodized layer charge leakage is caused, which results in image defects (col. 2, l. 16-33).  However, Aiura cautions to maintain a thickness of less than 8 µm to prevent cracks in the anodized layer.
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have used the electron transfer compounds of Kiuchi in the JP document’s photoreceptor in order to improve electron acceptability and mobility and to have used the undercoat layer of Yahagi in the JP document's photoreceptor because the JP document teaches the inclusion of an undercoat layer and the supporting Yahagi document discloses an undercoat layer for negatively charging laminate photoreceptors that has improved uniformity of layer formation and even density in print quality by optimization of the admittance value of the anodic layer to a numeric Y20 value below 70.  As noted in Yahagi, improved uniformity and reduces black spots and fog (col. 2, l. 1-17).  Thus, the artisan would expect improvements in image quality using the underlayer of Yahagi in the photoreceptor of the JP document.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/25/2022